USCA4 Appeal: 21-6613      Doc: 5         Filed: 04/20/2022    Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6613


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        NATHANIEL GRAHAM, a/k/a Nasty,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:12-cr-00188-FDW-DSC-13)


        Submitted: April 1, 2022                                            Decided: April 20, 2022


        Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Nathaniel Graham, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6613        Doc: 5        Filed: 04/20/2022    Pg: 2 of 4




        PER CURIAM:

                 Nathaniel Graham appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

        of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We vacate the district

        court’s order and remand for further consideration.

                 We review a district court’s ruling on a compassionate release motion for abuse of

        discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

        383 (2021). “In doing so, we ensure that the district court has not acted arbitrarily or

        irrationally, has followed the statutory requirements, and has conducted the necessary

        analysis for exercising its discretion.” United States v. High, 997 F.3d 181, 185 (4th Cir.

        2021).

                 When deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a

        district court generally proceeds in three steps. Id. at 185-86. First, the court determines

        whether “extraordinary and compelling reasons” support a sentence reduction. 18 U.S.C.

        § 3582(c)(1)(A)(i); High, 997 F.3d at 185.       Second, the court considers whether “a

        [sentence] reduction is consistent with applicable policy statements issued by the

        Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); High, 997 F.3d at 186. Third, if the

        court finds that extraordinary and compelling reasons warrant relief, the court must

        consider the 18 U.S.C. § 3553(a) sentencing factors “in deciding whether to exercise its

        discretion to reduce the defendant’s term of imprisonment.” High, 997 F.3d at 186; 18

        U.S.C. § 3582(c)(1)(A).



                                                     2
USCA4 Appeal: 21-6613        Doc: 5        Filed: 04/20/2022     Pg: 3 of 4




               “As of now, there is no Sentencing Commission policy statement ‘applicable’ to [a

        defendant’s] compassionate-release motion[],” as opposed to such a motion brought by the

        Bureau of Prisons (BOP). United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). In

        denying Graham’s motion for compassionate release, the district court concluded that

        Graham failed to show extraordinary and compelling reasons for release pursuant to U.S.

        Sentencing Guidelines Manual § 1B1.13, p.s. (2018). To be sure, USSG § 1B1.13, p.s.,

        which applies to compassionate release motions filed by the BOP, “‘remains helpful

        guidance even when motions are filed by defendants.’” High, 997 F.3d at 186 (quoting

        McCoy, 981 F.3d at 282 n.7).            However, because district courts are presently

        “empowered to consider any extraordinary and compelling reason for release that a

        defendant might raise,” McCoy, 981 F.3d at 284 (cleaned up), we conclude that the district

        court’s narrow reliance on USSG § 1B1.13, p.s., improperly restricted its assessment of

        whether Graham’s arguments presented extraordinary and compelling reasons. *

               The district court also found that a balance of the § 3553(a) factors did not warrant

        granting relief.    While there is no “categorical . . . requirement” that a district court

        explicitly address each of the defendant’s arguments in support of his compassionate

        release motion, a court must nonetheless sufficiently explain the reasons for its decision in

        light of the circumstances of the particular case. High, 997 F.3d at 187-90 (internal

        quotation marks omitted). At bottom, the district court’s explanation must “satisfy [this]



               *
                   We recognize that the district court did not have the benefit of our decision in
        McCoy.

                                                      3
USCA4 Appeal: 21-6613         Doc: 5      Filed: 04/20/2022      Pg: 4 of 4




        court that it has considered the parties’ arguments and has a reasoned basis for exercising

        its own legal decisionmaking authority, so as to allow for meaningful appellate review.”

        Id. at 190 (cleaned up).

               Here, although the district court addressed Graham’s concerns regarding contracting

        COVID-19, the court failed to consider Graham’s other arguments, including the poor

        prison conditions in which he lived, his relative youth when he was first incarcerated, his

        various rehabilitative efforts in prison, his family and community support, the alleged

        sentencing disparity between him and his codefendants, and his having had only one minor

        nonviolent infraction in prison. Indeed, in discussing the § 3553(a) factors, the district

        court failed to mention any postsentencing conduct. Instead, the district court discussed

        Graham’s offense conduct and criminal history and the § 3553(a) factors that the court had

        emphasized during Graham’s 2014 sentencing. We are therefore unable to conclude that

        the district court “considered” Graham’s arguments in favor of compassionate release and

        had “a reasoned basis for” its decision to deny relief. Id. (cleaned up).

               Accordingly, we vacate the district court’s order and remand for further

        proceedings. We express no view as to the merits of Graham’s compassionate release

        motion. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                     VACATED AND REMANDED




                                                      4